June 4, 1974


The Honorable Homer       A.   Foerster                      Opinion No. H-      319
Executive Director
Board of Control                                            Re: In view of Article
P. 0. BOX 13047                                             16, 5 21, Conetitution
Capitol Station                                             of Texas, may the Board
Austin,  Texas 78711                                        of Control contract dir-
                                                            ectly with a House of the
                                                            Legislature    to perform
                                                            services    or furnish
Dear Mr.    Foerster:                                       gooda?

       YOU have asked us to comment upon the application          of Article 16,
8 21 of the Constitution of Texas to interagency      contracts  between the
Legislature   and the Board of Control.     Specifically,    you have asked
whether the Board, as the performing       agency,     may enter into inter-
agency contiacte    under Article 4413(32), Vernon’s       Texas Civil Statutee,
The Interagency    Cooperation   Act, with either the House of Representatives
or the Senate to furnish labor and materials       for one or more of the follow-
ing services:

      (1) For furnishings   such as construction  of custom-made            furniture
and other furnishings   for legislative and staff offices;

        (2) For the mounting and framing         of documents,    resolutions   and
pictures for legislative   offices;

        (3)For the remodeling      and renovating of space occupied        as office
space   by legislative   members    and administrative  staff;

      (4)For the installation of additional electrical           service, air condition-
ing, sound barriers,    capital outlay equipment,    etc.,        as may be required by
the Legislature  to carry out its legislative  functions.




                                    p.    1473
 The Honorable    Homer    A. Foerster,      page 2   (H-319)




        YOU   have called to our attention the fact that House Bill 139 of
 the 63rd Legislature,       the Appropriations   Act for fiscal 1974 and 1975,
 specifically   appropriates     to the Board of Control funds “For construc-
 tion, repairs,    renovations     and improvements    to the Capitol and other
 State buildings,    grounds,    and properties  in Austin for which the Board
 of Control is responsible       including equipment,    materials  and labor and
 contract services.     . . . ” (Item 14, p. 111-43)

       At the same time the appropriations    to the Senate and to the House
 of Representatives  authorize expenditures   for “capital outlay, building
 repair and remodeling.   ” Article 16, $ 21 of the Constitution provides:

                       All stationery,   and printing,   except proclama-
               tions and such printing as may be done at the Deaf and
               Dumb Asylum,      paper, and fuel used in the Legislative
               and other departments      of the government,    except the
               Judicial Department,     shall be furnished,    and the printing
               and binding of the laws,’ journals,     and department re-
               ports, and,all other printing and binding and the repqir-

               ings of the Legislature    and its committees,    shall be per-
               formed under contract,      to be given to the lowest respon-
               sible bidder,    below such maximum price,       and under such
               regulations,    as shall be prescribed   by law.    No member
               or officer of any department of the government         ahall be
               in any way interested    in such contracts;    and all such con-
               tracts  shall be subject to the approval of the Governor,
               Secretary    of State and Comptroller.      (emphasis added)

         Article 4413(32) generally provides in ite $3 that state agencies may
contract with each other “for furnishing necessary        and authorized    special
or technical services,     including the services   of employeea,    the services   of
materials,    or the services    of equipment. ‘I That section,   however,    concludes
with the provision:

                      Provided,   however,  no agency shall supply any
               services,   supplies,  or materials to another agency




                                    p.    1474
The Honorable    Homer   A.   Foerster,      page 3     (H-319)




             which are required by Section 21 of Article 16 of
             the Constitution of Texas to be supplied under con-
             tract given to the lowest responsible  bidder.

       We are of the opinion, therefore,      that your question must be answered
that, insofar as the specific    services   about which you inquire are within the
scope of 5 21 of Article 16 of the Constitution,     they may not be performed      by
the Board of Control under a contract with either House of the Legislature
under Article 4413(32), V. T. C. S. However,        since the constitutional  pro-
vision refers to “furnishing    the halls and rooms used for the meetings of
the Legislature   and ite committees”     it would seem to us that, to the extent
that the repairing,   remodeling    and furnishing called for in paragraphs     (1)
through (4) of your letter relate to legislative    and staff offices not used for
meetings of the Legislature     and its committees,     such may be furnished under
the Interagency    Cooperation   Act.

      It is our further opinion that, insofar as the work to be performed in-
volves “the repairing and furnishing the halls and room8 used for the meet-
ings of the Legislature  and its committees ” that work must be performed
under a contract to be given to the lowest responsible   bidder.

       However,    from the description    of the work given to us in the request,
we would be of the opinion that it could be carried out by the Board of Con-
trol under its own responsibilities     without doing violence to Article 16, ! 21
of the Constitution.
                                    SUMMARY
                    While the Board of Control may not contract with
             either House of the Legislature   under Article 4413(32),
             V.T.C.S.,    for the repairing or furnishing of rooms
             used for meetings by the Legislature    and its committees,
             it may provide labor and materials    for furnishing, remod-
             eling, and repairing office space for legislative    members
             and staff not used for meetings of the Legislature    or
             committees    of the Legislature.




                                           //Attorney     General   of Texas




                                   p.     I475
  The Honorable     Homer   A. Foerster.      page 4   (H-319)




  LARRY    ti   k
r----.                 \

   ‘AL+,            -.